431 So. 2d 714 (1983)
Carlos W. ALDAY, Appellant,
v.
STATE of Florida, Appellee.
No. AR-357.
District Court of Appeal of Florida, First District.
May 20, 1983.
Carlos W. Alday, in pro. per., for appellant.
No appearance for appellee.
MILLS, Judge.
This appeal ensued after the trial court summarily denied Alday's motion for post-conviction relief, Rule 3.850, Florida Rules of Criminal Procedure. We affirm.
All of the grounds for post-conviction relief asserted by Alday either were or could have been raised on direct appeal. Alday v. State, 392 So. 2d 68 (Fla. 1st DCA 1980). *715 Such matters may not be asserted in a 3.850 motion.
Affirmed.
BOOTH and SHIVERS, JJ., concur.